ORDER

PER CURIAM.
AND NOW, this 6th day of September, 2002, Philip Edward Van Riper having been suspended from the practice of law in the State of New York for a period of one year by Order of the New York Supreme Court, Appellate Division, Third Judicial District, filed January 2, 2002; the said Philip Edward Van Riper having been directed on June 7, 2002, to inform this Court of any claim he has that the imposition of discipline in this Commonwealth pursuant to Rule 216(a) and (c)(4), Pa. R.D.E., would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Philip Edward Van Riper is suspended from the practice of law in this Commonwealth for a period of one year and one day, retroactive to February 16/2002, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.